     Case 4:20-cv-00919 Document 16 Filed on 03/23/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                           UNITED STATES DISTRICT COURT                                   March 23, 2021
                            SOUTHERN DISTRICT OF TEXAS                                  Nathan Ochsner, Clerk
                                HOUSTON DIVISION

JACQUELINE S. HALLIBURTON                       §
           Plaintiff,                           §
                                                §
V.                                              §
                                                §
OCWEN LOAN SERVICING, LLC,                      §
PHH MORTGAGE CORPORATION,                       §
NEWREZ MORTGAGE LLC, and THE                    §
BANK OF NEW YORK MELLON                         §        CIVIL ACTION NO. 4:20-CV-00919
TRUST COMPANY, NATIONAL                         §
ASSOCIATION AS TRUSTEE FOR                      §
RESIDENTIAL ASSET MORTGAGE                      §
PRODUCTS, INC., HOME EQUITY                     §
MORTGAGE ASSET-BACKED PASS-                     §
THROUGH CERTIFICATES, SERIES                    §
2004-KR2                                        §
            Defendants.                         §

 ORDER GRANTING MOTION TO MODIFY THE COURT’S SCHEDULING ORDER

       On this day, the Court considered the Parties’ Joint Motion to Modify the Court’s

Scheduling Order and the responses thereto, if any, and finds the motion meritorious.

       IT IS THEREFORE ORDERED that the Joint Motion to Modify the Court’s Scheduling

Order is GRANTED.


       IT IS FURTHER ORDERED that the new discovery deadline is set for May 3, 2021.

       Signed the 23rd day of March, 2021.



                                                    _______________________
                                                     ______
                                                         _ __________
                                                                   _ __
                                                                      ____
                                                                        _________
                                                                              ___
                                                                              __
                                                    Judge
                                                     udgge Alfred
                                                             f ed H.
                                                           Alfr
                                                             fr   H. Bennett
                                                                     Beenn
                                                                        n ett
